[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 April 19, 2005
                                No. 04-11707
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                       Agency Docket Nos. A78-616-691&
                                  A78-616

BESIM BELAJ,
ALTIN BELAJ, et al.,
                                                       Petitioners-Appellants,

     versus

U.S. ATTORNEY GENERAL,

                                                       Respondent-Appellee.

                         __________________________

                         Petition for Review of a Decision
                       of the Board of Immigration Appeals
                          _________________________

                                (April 19, 2005)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:
       Besim Belaj (“Belaj”),1 Gezime Belaj, Altin Belaj, and Ali Belaj, appearing

pro se, petition for review of the Board of Immigration Appeal’s (“BIA”) order

affirming the Immigration Judge’s (“IJ”) denial of asylum and withholding of

removal under the Immigration Nationality Act (“INA”) and the United Nations

Convention Against Torture and other Cruel, Inhumane, and Degrading Treatment

or Punishment (“CAT”).2

       On appeal, Belaj contends that the IJ erred in denying him asylum,

withholding of removal, and relief under the CAT, and also erred in determining

that he did not provide credible evidence as to his identity. Belaj further asserts

that the IJ erred in not allowing Belaj’s expert witness to testify, thus, violating his

Fifth Amendment right to due process.

       Belaj’s petition for review must be denied. As to the claims for asylum and

withholding of removal, substantial evidence exists to support the BIA’s decision

that Belaj failed to meet his burden of proof to establish, with credible evidence,

his identity and refugee status. Because we affirm the decision that Belaj failed to


       1
        Belaj is the primary applicant. His wife and children are derivative applicants and, therefore,
rely on Belaj’s asylum application.
       2
          Because Belaj’s removal proceedings commenced after April 1, 1997, the permanent rules
of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Publ. L. No. 104-208,
110 Stat. 3009 (1996) apply.



                                                  2
establish his identity and nationality and failed to give credible testimony, we need

not address the additional issues Belaj raises pertaining to his claim for asylum,

withholding of removal, and CAT relief.

         Belaj is similarly unsuccessful in his due process claim. Belaj is unable to

show that not allowing the expert witness to testify caused him “substantial

prejudice” because he failed to demonstrate that the expert’s testimony was would

have been material to establishing Belaj’s identity. See Lonyem v. United States

Attorney Gen., 352 F.3d 1338, 1341-42 (11th Cir. 2003) (“To establish due

process violations in removal proceedings, aliens must show that they were

deprived of liberty without due process of law, and that the asserted errors caused

them substantial prejudice.”).

         Upon review of the record and the parties’ briefs, we discern no reversible

error.

         PETITION DENIED.




                                            3